Title: To Benjamin Franklin from Thomas Wharton, 21 September 1767
From: Wharton, Thomas
To: Franklin, Benjamin


Dear friend
Philada. Septemr. 21st. 1767
I wrote thee on the 8th Inst. since which have none of thy favours, as I in my last inform’d thee, relative to the Affairs of Baynton Wharton & Morgan, I have now the satisfaction of saying, that, in a few Days after, they calld their Creditors together, and laid before them, a state, whereby it clearly appeared they had a Capital of £28.000 and Upwards, after paying all their Creditors their full demands and deducting very largely for Doubtfull and Bad Debts, And reckoning their great Adventure to the Illinois, at only the prime Cost with Charges; this state so satisfied them that they with the greatest Chearfullness came into a Letter of Licence for 3 Years, the business to be transacted by the House, under the Councill of Eight of their Creditors, and distribution to be made rateable among them, as fast as a Sum is receiv’d, on which it would be worth while; the distribution to be on the same proportion to B & Ws. Creditors as those of B.W & M; thus they are now happily at work, and their George Morgan setts off this Week for the Illinois, in order to finish their great Adventure in that country; should the Profitts continue at the rate they have hitherto sold, its not doubted, their Ballance on winding up, (which they hope will be before—the termination of the 3 Years) will be much larger. I dont find they can have it in their power to write to Rd. Neave & Son or David Barclay & Sons by this Opportunity, so that, should it be convenient, thou can communicate the Contents to them.

Our Election is near at hand, [and] we have little reason to fear a change in our Ticket; except [torn] of Our friend John Potts, who is so Ill, that his [torn] Expected. There has lately been a Change in the [torn] A Stedman left out, and John Lawrence placed in his stead, and Thomas Willing made the fourth supream Judge; Capt. James Young and Charles Jolly Judges of the Pleas &c. We are inform[ed] the Order for these Creations came from Your side; And Its expected We shall have a Number of New Common Councill Men elected shortly; These Appointments a good deal sower the New Allies as some of them expected to have been Exalted.
There is some reason to believe that W A will lose his Election in Cumberland County. I remain thy real and Affect[ionate] Friend
Tho Wharton
 Addressed: For / Benjamin Franklin / Esqr / Deputy Post Master General of No. America / In / Craven Street / London. / per favour of / Capt Jefferies / Packet
Endorsed: Mr Tho Wharton Sept. 21, 1767
